Exhibit 10.1

COVIDIEN LTD.

2007 STOCK AND INCENTIVE PLAN

(AS AMENDED AND RESTATED)

ARTICLE I

PURPOSE

1.1 Purpose. The purposes of this Covidien Ltd. 2007 Stock and Incentive Plan
(the “Plan”) are to promote the interests of Covidien Ltd. (and any successor
thereto) by (i) aiding in the recruitment and retention of Directors and
Employees, (ii) providing incentives to Directors and Employees by means of
performance-related incentives to achieve short-term and long-term performance
goals, (iii) providing Directors and Employees with an opportunity to
participate in the growth and financial success of the Company, and
(iv) promoting the growth and success of the Company’s business by aligning the
financial interests of Directors and Employees with that of the other
stockholders of the Company. Toward these objectives, the Plan provides for the
grant of Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long-Term Performance Awards and Other Stock-Based Awards.

1.2 Effective Date; Shareholder Approval. The Plan, as amended and restated, is
effective as of November 21, 2008, subject to shareholder approval. Except as
otherwise provided herein, the amendment and restatement applies to grants made
on and after shareholder approval. The amended and restated Plan was approved by
the Board of Directors of Covidien Ltd. on November 21, 2008 and by the
Company’s shareholders at its 2009 Annual General Meeting held on March 18,
2009.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:

“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.

“Acquired Grantee” means the grantee of a stock-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.

“Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 of the Plan that is paid solely on account of the attainment of a
specified performance target in relation to one or more Performance Measures.

“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:

 

  (a) “Stock Options” awarded pursuant to Section 4.3;

 

  (b) “Stock Appreciation Rights” awarded pursuant to Section 4.3;

 

  (c) “Annual Performance Bonuses” awarded pursuant to Section 4.4;

 

  (d) “Long-Term Performance Awards” awarded pursuant to Section 4.5;

 

  (e) “Other Stock-Based Awards” awarded pursuant to Section 4.6;

 

  (f) “Director Awards” awarded pursuant to Section 4.7; and

 

  (g) “Substitute Awards” awarded pursuant to Section 4.8.



--------------------------------------------------------------------------------

“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee or its designee to a Participant evidencing
the grant of an Award and which contains, in the same or accompanying document,
the terms and conditions applicable to such Award.

“Board” means the Board of Directors of the Company.

“Cause” means an Employee’s or Director’s (i) substantial failure or refusal to
perform duties and responsibilities of his or her job as required by the Company
or Subsidiary, (ii) violation of any fiduciary duty owed to the Company or
Subsidiary, (iii) conviction of a felony or misdemeanor, (iv) dishonesty,
(v) theft, (vi) violation of Company or Subsidiary rules or policy, or
(vii) other egregious conduct, that has or could have a serious and detrimental
impact on the Company or Subsidiary and its employees. The Committee (or the
Nominating Committee solely with respect to Director Awards), in its sole and
absolute discretion, shall determine Cause.

“Change in Control” means the first to occur of any of the following events:

(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(b) persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof, provided that any person becoming a Director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least 50 percent of the Incumbent Directors; but provided further,
that any such person whose initial assumption of office is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents by or on
behalf of a “person” (as defined in Section 13(d) and 14(d) of the Exchange Act)
other than the Board, including by reason of agreement intended to avoid or
settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own directly or indirectly more than 50
percent of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Change in Control Termination” means a Participant’s involuntary termination of
employment that occurs during the twelve (12) month period immediately following
a Change in Control. For this purpose, a Participant’s involuntary termination
of employment includes only the following:

 

  (a) termination of the Participant’s employment by the Company for any reason
other than for Cause, Disability or death;

 

- 2 -



--------------------------------------------------------------------------------

  (b) termination of the Participant’s employment by the Participant after one
of the following events, provided that the Participant’s termination of
employment occurs within sixty (60) days after the occurrence of any such event:

 

  (i) the Company (1) assigns or causes to be assigned to the Participant duties
inconsistent in any material respect with his or her position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in the Participant’s position (including titles and
reporting relationships and level), authority, duties or responsibilities; or
(3) takes or causes to be taken any other action which, in the reasonable
judgment of the Participant, would cause him or her to violate his or her
ethical or professional obligations (after written notice of such judgment has
been provided by the Participant to the Company and the Company has been given a
15-day period within which to cure such action), or which results in a
significant diminution in such position, authority, duties or responsibilities;
or

 

  (ii) the Company, without the Participant’s consent, (1) requires the
Participant to relocate to a principal place of employment more than fifty
(50) miles from his or her existing place of employment; or (2) reduces the
Participant’s base salary, annual bonus, or retirement, welfare, stock
incentive, perquisite (if any) and other benefits taken as a whole.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation and Human Resources Committee of the Board or
any successor committee or other committee to which the Compensation and Human
Resources Committee delegates its authority under this Plan. The Compensation
and Human Resources Committee is comprised solely of nonemployee directors
within the meaning of Rule 16b-3(b)(3) of the Exchange Act and two or more
persons who are outside directors within the meaning of Section 162(m)(4)(C)(i)
of the Code and the applicable regulations.

“Common Stock” means the common stock of the Company, $0.20 (U.S.) par value,
and such other securities or property as may become subject to Awards pursuant
to an adjustment made under Section 5.3 of the Plan.

“Company” means Covidien Ltd., a Bermuda company, or any successor thereto.

“Deferred Stock Unit” means a Unit granted under Section 4.6 or 4.7 to acquire
Shares upon Termination of Directorship or Termination of Employment, subject to
any restrictions that the Committee, in its discretion, may determine.

“Director” means a member of the Board who is a “non-employee director” within
the meaning of Rule 16b-3(b)(3) under the Exchange Act.

“Disabled” or “Disability” means that the Employee has a permanent and total
incapacity from engaging in any employment for the Company or Subsidiary for
physical or mental reasons. A “Disability” shall be deemed to exist if the
Employee is designated with an inactive employment status at the end of a
disability or medical leave or if the Employee meets the requirements for
disability benefits under (i) the Company’s or Subsidiary’s long-term disability
plan or (ii) the Social Security law then in effect, for Employees who are on
the payroll of any United States Subsidiary.

“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the stock dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.

“Effective Date” means November 21, 2008, unless otherwise provided herein.

“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary.

 

- 3 -



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.

“Fair Market Value” of a Share means the closing sales price on the New York
Stock Exchange of a Share on the trading day of the grant or on the date as of
which the determination of Fair Market Value is being made or, if no sale is
reported for such day, on the next preceding day on which a sale of Shares is
reported. Notwithstanding anything to the contrary herein, the Fair Market Value
of a Share will in no event be determined to be less than par value.

“GAAP” means United States generally accepted accounting principles.

“Incentive Stock Option” means a Stock Option granted under Section 4.3 of the
Plan that meets the requirements of Section 422 of the Code and any related
regulations and is designated in the Award Certificate to be an Incentive Stock
Option.

“Key Employee” means an Employee who is a “covered employee” within the meaning
of Section 162(m)(3) of the Code or who is reasonably expected to be a “covered
employee” at the time an Award becomes payable.

“Long-Term Performance Award” means an Award granted under Section 4.5 of the
Plan that is paid solely on account of the attainment of a specified performance
target in relation to one or more Performance Measures or other performance
criteria as selected in the sole discretion of the Committee.

“Nominating Committee” means the Nominating and Governance Committee the Board.

“Non-Employee Director” means any member of the Board, elected or appointed, who
is not otherwise an Employee of the Company or a Subsidiary. An individual who
is elected to the Board at an annual meeting of the stockholders of the Company
will be deemed to be a member of the Board as of the date of such meeting.

“Nonqualified Stock Option” means any Stock Option granted under Section 4.3 of
the Plan that is not an Incentive Stock Option.

“Normal Retirement” means Termination of Employment on or after a Participant
has attained age 60, provided that the sum of the Participant’s age and years of
service with the Company or a Subsidiary is 70 or higher.

“Other Stock-Based Award” means an Award granted under Section 4.6 of the Plan
and denominated in Shares.

“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.

“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of 12 months or longer over which the level of
performance will be assessed. The first Performance Cycle under the Plan will
begin on such date as is set by the Committee, in its sole discretion.

“Performance Measure” means, with respect to any Annual Performance Bonus or
Long-Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during a Performance Cycle. The
Committee may select as the Performance Measure any operating and maintenance
expense targets or financial goals as interpreted by the Committee, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured during the Performance Cycle
including, but not limited to the following criteria: (a) cash flow,
(b) earnings per share, (c) earnings before interest, taxes and amortization,
(d) return on equity, (e) total stockholder return, (f) share price performance,
(g) return on capital, (h) return on assets or net assets, (i) revenue,
(j) income or net income, (k) operating income or net operating income,
(l) operating profit or net operating profit, (m) operating margin or profit
margin, (n) return on operating revenue, (o) return on invested capital,
(p) market segment share, (q) product release schedules, (r) new product
innovation, (s) product cost reduction through advanced technology, (t) brand
recognition/acceptance, (u) product ship targets, or (v) customer satisfaction.

 

- 4 -



--------------------------------------------------------------------------------

“Performance Unit” means a Long-Term Performance Award denominated in Units.

“Plan” means the Covidien Ltd. 2007 Stock and Incentive Plan, as it may be
amended from time to time.

“Premium-Priced Stock Option” means a Stock Option the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

“Restricted Stock” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.

“Restricted Unit” means a Unit granted under Section 4.5 or Section 4.6 to
acquire Shares or an equivalent amount in cash, which Unit is subject to any
restrictions that the Committee, in its discretion, may impose.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Share” means a share of Common Stock.

“Stock Appreciation Right” means a right granted under Section 4.3 of the Plan
of an amount in cash or Shares equal to any difference between the Fair Market
Value of the Shares as of the date on which the right is exercised and the
Exercise Price.

“Stock Option” means a right granted under Section 4.3 of the Plan to purchase
from the Company a stated number of Shares at a specified price. Stock Options
awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.

“Subsidiary” means (i) a subsidiary company (wherever incorporated) of the
Company, as defined by Section 86 of the Companies Act 1981 of Bermuda, as
amended; (ii) any separately organized business unit, whether or not
incorporated, of the Company; (iii) any employer that is required to be
aggregated with the Company pursuant to Code Section 414 and the regulations
promulgated thereunder; and (iv) any service recipient or employer that is
within a controlled group of corporations as defined in Code Sections
1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted in each
place “at least 80%” appears and any service recipient or employer within trades
or businesses under common control as defined in Code Section 414(c) and Treas.
Reg. § 1.414(c)-2 where the phrase “at least 50%” is substituted in each place
“at least 80%” appears, provided, however, that when the relevant determination
is to be based upon legitimate business criteria (as described in Treas. Reg. §
1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall be
substituted in each place “at least 80%” appears as described above with respect
to both a controlled group of corporations and trades or business under common
control.

“Target Amount” means the amount of Performance Units that will be paid if the
Performance Measure is fully (100%) attained, as determined in the sole
discretion of the Committee.

“Target Vesting Percentage” means the percentage of performance-based Restricted
Units or Shares of Restricted Stock that will vest if the Performance Measure is
fully (100%) attained, as determined in the sole discretion of by the Committee.

“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined in
the sole discretion of the Nominating Committee, provided however that if the
Director is a member of the Nominating Committee, such determination shall be
made by the full Board (excluding such Director).

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined in the sole discretion of the Company.

 

- 5 -



--------------------------------------------------------------------------------

“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Stock Units, the potential right to acquire one Share.

ARTICLE III

ADMINISTRATION

3.1 Committee. The Plan will be administered by the Committee, except as
otherwise provided in Section 4.7.

3.2 Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:

(a) Interpret and administer the Plan and any instrument or agreement relating
to the Plan;

(b) Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;

(c) Select Employees to receive Awards under the Plan;

(d) Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Stock Options as Incentive
Stock Options or Nonqualified Stock Options, and the circumstances under which
an Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of each Award Certificate;

(e) Determine whether Awards will be granted singly, in combination or in
tandem;

(f) Establish and interpret Performance Measures (or, as applicable, other
performance criteria) in connection with Annual Performance Bonuses and
Long-Term Performance Awards, evaluate the level of performance over a
Performance Cycle and certify the level of performance attained with respect to
Performance Measures (or other performance criteria, as applicable);

(g) Subject to Sections 6.1 and 7.12, waive or amend any terms, conditions,
restriction or limitation on an Award, except that the prohibition on the
repricing of Stock Options and Stock Appreciation Rights, as described in
Section 4.3(g), may not be waived;

(h) Make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as may be appropriate pursuant to Section 5.3;

(i) Determine and set forth in the applicable Award Certificate the
circumstances under which Awards may be deferred and the extent to which a
deferral will be credited with Dividend Equivalents and interest thereon;

(j) Determine and set forth in the applicable Award Certificate whether a
Nonqualified Stock Option or Restricted Share may be transferable to family
members, a family trust or a family partnership;

(k) Establish any subplans and make any modifications to the Plan, without
amending the Plan, or to Awards made hereunder (including the establishment of
terms and conditions in the Award Certificate not otherwise inconsistent with
the terms of the Plan) that the Committee may determine to be necessary or
advisable for grants made in countries outside the United States to comply with,
or to achieve favorable tax treatment under, applicable foreign laws or
regulations or tax policies or customs;

(l) Appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and

 

- 6 -



--------------------------------------------------------------------------------

(m) Take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

3.3 Effect of Determinations. All determinations of the Committee will be final,
binding and conclusive on all persons having an interest in the Plan.

3.4 Delegation of Authority. The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to a committee or an officer or group of
officers, as it deems to be advisable, the authority to select Employees to
receive an Award and to determine the number of Shares under any such Award,
subject to any terms and conditions that the Board or the Committee may
establish. When the Board or the Committee delegates authority pursuant to the
foregoing sentence, it will limit, in its discretion, the number or value of
Shares that may be subject to Awards that the delegate may grant. Only the
Committee has the authority to grant and administer Awards to Key Employees and
other Reporting Persons or to delegates of the Committee, and to establish and
certify Performance Measures.

3.5 Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors employed.

3.6 No Liability. No member of the Committee or any person acting as a delegate
of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.

ARTICLE IV

AWARDS

4.1 Eligibility. All Participants and Employees are eligible to be designated to
receive Awards granted under the Plan, except as otherwise provided in this
Article IV.

4.2 Form of Awards. Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.

4.3 Stock Options and Stock Appreciation Rights. The Committee may grant Stock
Options and Stock Appreciation Rights under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and pursuant to the other
terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Certificate, subject to the provisions below:

(a) Form. Stock Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Stock Options, Nonqualified Stock Options or a combination of the two. If an
Incentive Stock Option and a Nonqualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Stock Appreciation Rights may be granted either alone or concurrently
with Nonqualified Stock Options and the amount of Shares attributable to each
Stock Appreciation Right shall be set forth in the applicable Award Certificate
on or before the grant date.

(b) Exercise Price. The Committee will set the Exercise Price of Stock Options
or Stock Appreciation Rights granted under the Plan at a price that is equal to
the Fair Market Value of a Share on the date of grant, subject to adjustment as
provided in Section 5.3. The Committee will set the Exercise Price of
Premium-Priced Stock Options at a price that is higher than the Fair Market
Value of a Share as of the date of grant, provided that such price is no higher
than 150 percent of such Fair Market Value. The Exercise Price of Incentive
Stock Options will be equal to or greater than 110 percent of the Fair Market
Value of a Share as of the date of grant if the Participant receiving the Stock
Options owns stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company or any subsidiary or parent
corporation of the Company, as defined in Section 424 of the Code. The Exercise
Price of a Stock Appreciation Right granted in tandem with a Stock Option will
equal the Exercise Price of the related Stock Option. On or before the grant
date, the Committee will set forth the

 

- 7 -



--------------------------------------------------------------------------------

Exercise Price of a Stock Option or Stock Appreciation Right in the Award
Certificate or accompanying documentation. Stock Options granted under the Plan
will, at the discretion of the Committee and as set forth in the Award
Certificate or accompanying documentation, be Stock Options, Premium-Priced
Stock Options or a combination of Stock Options and Premium-Priced Stock
Options.

(c) Term and Timing of Exercise. Each Stock Option or Stock Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise by the Committee:

(i) The term of each Stock Option shall be determined by the Committee and set
forth in the applicable Award Certificate, but in no event shall the term of a
Stock Option exceed ten (10) years from the date of its grant.

(ii) A Stock Option or Stock Appreciation Right will become exercisable at such
times and in such manner as determined by the Committee and set forth in the
applicable Award Certificate.

(iii) Unless the applicable Award Certificate provides otherwise, upon the
death, Disability, Normal Retirement or a Change in Control Termination of a
Participant who has outstanding Stock Options or Stock Appreciation Rights, the
unvested Stock Options or Stock Appreciation Rights will fully vest. Unless the
applicable Award Certificate provides otherwise, the Participant’s Stock Options
and Stock Appreciation Rights will lapse, and will not thereafter be
exercisable, upon the earlier of (A) their original expiration date or (B) the
date that is three (3) years after the date on which the Participant dies,
incurs a Disability or retires due to Normal Retirement.

(iv) Unless the applicable Award Certificate provides otherwise, upon the
Termination of Employment of a Participant for any reason other than the
Participant’s death, Disability, Normal Retirement or a Change in Control
Termination, if the Participant has attained age 55 and the sum of the
Participant’s age and years of service with the Company or a Subsidiary is 60 or
higher, a pro rata portion of the Participant’s Stock Options and Stock
Appreciation Rights will vest so that the total number of vested Stock Options
or Stock Appreciation Rights held by the Participant at Termination of
Employment (including those that have already vested as of such date) will be
equal to the total number of Stock Options or Stock Appreciation Rights
originally granted to the Participant under the applicable Award multiplied by a
fraction, the numerator of which is the period of time (in whole months) that
have elapsed since the date of grant, and the denominator of which is the number
of months set forth in the applicable Award Certificate that is required to
attain full vesting. Unless the Award Certificate provides otherwise, such
Participant’s Stock Options and Stock Appreciation Rights will lapse, and will
not thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is three (3) years after the date of Termination of
Employment.

(v) Unless the applicable Award Certificate provides otherwise, upon the
Termination of Employment of a Participant that does not meet the requirements
of paragraphs (ii) or (iii) above, any unvested Stock Options or Stock
Appreciation Rights will be forfeited. Unless the applicable Award Certificate
provides otherwise, any Stock Options or Stock Appreciation Rights that are
vested as of such Termination of Employment will lapse, and will not thereafter
be exercisable, upon the earlier of (A) their original expiration date or
(B) the date that is ninety (90) days after the date of such Termination of
Employment.

(vi) Stock Options and Stock Appreciation Rights of a deceased Participant may
be exercised only by the estate of the Participant or by the person given
authority to exercise the Stock Options or Stock Appreciation Rights by the
Participant’s will or by operation of law. If a Stock Option or Stock
Appreciation Right is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Stock Option or Stock
Appreciation Right has been transferred by the Participant’s will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Stock Option or Stock Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Stock Option or Stock Appreciation Right has been transferred by the
Participant’s will or by applicable laws of descent and distribution.

 

- 8 -



--------------------------------------------------------------------------------

(vii) A Stock Appreciation Right granted in tandem with a Stock Option is
subject to the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.

(d) Payment of Exercise Price. The Exercise Price of a Stock Option must be paid
in full when the Stock Option is exercised. Shares will be issued and delivered
only upon receipt of payment. Payment of the Exercise Price may be made in cash
or by certified check, bank draft, wire transfer, or postal or express money
order, provided that the format is approved by the Company or a designated
third-party administrator. The Committee, in its discretion may also allow
payment to be made by any of the following methods, as set forth in the
applicable Award Certificate:

(i) Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver to the Company,
within the typical settlement cycle for the sale of equity securities on the
relevant trading market (or otherwise in accordance with the provisions of
Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;

(ii) Subject to any requirements of applicable law and regulations, tendering
(actually or by attestation) to the Company or its agent previously acquired
Shares that have a Fair Market Value on the day prior to the date of exercise
equal to the applicable portion of the Exercise Price being so paid; or

(iii) Subject to any requirements of applicable law and regulations, instructing
the Company to reduce the number of Shares that would otherwise be issued by
such number of Shares as have in the aggregate a Fair Market Value on the date
of exercise equal to the applicable portion of the Exercise Price being so paid.

(e) Incentive Stock Options. Incentive Stock Options granted under the Plan will
be subject to the following additional conditions, limitations and restrictions:

(i) Eligibility. Incentive Stock Options may be granted only to Employees of the
Company or a Subsidiary that is a subsidiary or parent corporation of the
Company within the meaning of Code Section 424.

(ii) Timing of Grant. No Incentive Stock Option will be granted under the Plan
after the 10-year anniversary of the date on which the Plan is adopted by the
Board or, if earlier, the date on which the Plan is approved by the Company’s
stockholders.

(iii) Amount of Award. Subject to Section 5.3 of the Plan, no more than
10 million Shares may be available for grant in the form of Incentive Stock
Options. The aggregate Fair Market Value (as of the date of grant) of the Shares
with respect to which the Incentive Stock Options awarded to any Employee first
become exercisable during any calendar year may not exceed $100,000 (U.S.). For
purposes of this $100,000 (U.S.) limit, the Employee’s Incentive Stock Options
under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 (U.S.) limit, the Incentive Stock Option will afterwards be
treated as a Nonqualified Stock Option to the extent required by the Code and
underlying regulations and rulings.

(iv) Timing of Exercise. If the Committee exercises its discretion in the Award
Certificate to permit an Incentive Stock Option to be exercised by a Participant
more than three months after the Participant has ceased being an Employee (or
more than 12 months if the Participant is permanently and totally disabled,
within the meaning of Code Section 22(e)), the Incentive Stock Option will
afterwards be treated as a Nonqualified Stock Option to the extent required by
the Code and underlying regulations and rulings. For purposes of this paragraph
(iv), an Employee’s employment relationship will be treated as continuing intact
while the Employee is on military leave, sick leave or another approved leave of
absence if the period of leave does not exceed 90 days, or a longer period to
the extent that the Employee’s right to reemployment with the Company or a
Subsidiary is guaranteed by statute or by contract. If the period of leave
exceeds 90 days and the Employee’s right to reemployment is not guaranteed by
statute or contract, the employment relationship will be deemed to have ceased
on the 91st day of the leave.

 

- 9 -



--------------------------------------------------------------------------------

(v) Transfer Restrictions. In no event will the Committee permit an Incentive
Stock Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Stock Option awarded under this Plan
will be exercisable only by the Employee during the Employee’s lifetime.

(f) Exercise of Stock Appreciation Rights. Upon exercise of a Participant’s
Stock Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Stock Appreciation Right was exercised. If Shares are paid for the
Stock Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

(g) No Repricing. Except as otherwise provided in Section 5.3, in no event will
the Committee decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or cancel outstanding Stock Options
or Stock Appreciation Rights and grant replacement Stock Options or Stock
Appreciation Rights with a lower Exercise Price than that of the replaced Stock
Options or Stock Appreciation Rights or other Awards without first obtaining the
approval of the holders of a majority of the Shares who are present in person or
by proxy at a meeting of the Company’s stockholders and entitled to vote.

4.4 Annual Performance Bonuses. The Committee may grant Annual Performance
Bonuses under the Plan in the form of cash or Shares to the Reporting Persons
that the Committee may from time to time select, in the amounts and pursuant to
the terms and conditions that the Committee may determine and set forth in the
Award Certificate, subject to the provisions below:

(a) Performance Cycles. Annual Performance Bonuses will be awarded in connection
with a twelve (12) month Performance Cycle, which will be the fiscal year of the
Company.

(b) Eligible Participants. Within ninety (90) days after the commencement of a
Performance Cycle, the Committee will determine the Reporting Persons who will
be eligible to receive an Annual Performance Bonus under the Plan. If an
individual becomes a Reporting Person after this ninety (90) day period, the
Committee may determine that such Reporting Person is eligible to receive a pro
rata Annual Performance Bonus under the Plan.

(c) Performance Measures; Targets; Award Criteria.

(i) Within ninety (90) days after the commencement of the service period to
which a Performance Cycle relates, the Committee will fix and establish in
writing (A) the Performance Measures that will apply to that Performance Cycle;
(B) the Target Amount payable to each Participant; and (C) subject to subsection
(d) below, the criteria for computing the amount that will be paid with respect
to each level of attained performance. The Committee will also set forth the
minimum level of performance, based on objective factors, that must be attained
during the Performance Cycle before any Annual Performance Bonus will be paid
and the percentage of the Target Amount that will become payable upon attainment
of various levels of performance that equal or exceed the minimum required
level.

(ii) The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

(iii) The Committee, in its discretion, may, on a case-by-case basis, reduce,
but not increase, the amount payable to any Key Employee with respect to any
given Performance Cycle, provided, however, that no reduction will result in an
increase in the amount payable under any Annual Performance Bonus of another Key
Employee.

(d) Payment, Certification. No Annual Performance Bonus will vest with respect
to any Reporting Person until the Committee certifies in writing the level of
performance attained for the Performance Cycle in relation to

 

- 10 -



--------------------------------------------------------------------------------

the applicable Performance Measures. In applying Performance Measures, the
Committee may, in its discretion, exclude unusual or infrequently occurring
items (including any event listed in Section 5.3 and the cumulative effect of
changes in the law, regulations or accounting rules), and may determine no later
than ninety (90) days after the commencement of any applicable Performance Cycle
to exclude other items, each determined in accordance with GAAP (to the extent
applicable).

(e) Form of Payment. Annual Performance Bonuses will be paid in cash or Shares.
All such Performance Bonuses shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Section 409A of the Code), except to the extent that a Participant has
elected to defer payment under the terms of a duly authorized deferred
compensation arrangement, in which case the terms of such arrangement shall
govern.

(f) Section 162(m) of the Code. It is the intent of the Company that Annual
Performance Bonuses be “performance-based compensation” for purposes of
Section 162(m) of the Code, that this Section 4.4 be interpreted in a manner
that satisfies the applicable requirements of Section 162(m)(4)(C) of the Code
and related regulations, and that the Plan be operated so that the Company may
take a full tax deduction for Annual Performance Bonuses. If any provision of
this Plan or any Annual Performance Bonus would otherwise frustrate or conflict
with this intent, the provision will be interpreted and deemed amended so as to
avoid this conflict.

(g) Acceleration. Each Participant who is eligible to receive an Annual
Performance Bonus with respect to a Performance Cycle during which a Change of
Control occurs will, except as otherwise provided below, be deemed to have
achieved a level of performance, as of the date of Change in Control, that would
cause all (100%) of the Participant’s Target Amount to become payable at such
times and in such manner as determined in the sole discretion of the Committee.
Notwithstanding the previous sentence, if (i) a surviving entity maintains the
Performance Cycle in which a Change in Control occurs, or otherwise provides for
the payment of an Annual Performance Bonus based on the level of performance
attained for such Performance Cycle in relation to the Performance Measures
established for such Performance Cycle (including Performance Measures that were
adjusted or modified as a result of the Change in Control) and (ii) the Annual
Performance Bonus based on the level of performance attained for such
Performance Cycle exceeds all (100%) of the Participant’s Target Amount, then
each Participant who is eligible to receive an Annual Performance Bonus with
respect to such Performance Cycle shall receive an Annual Performance Bonus
based on the level of performance attained for such Performance Cycle at such
times and in such manner as determined in the sole discretion of the Committee,
or successor to the Committee. The time and manner of any payments made pursuant
to this Section 4.4(g) shall comply with Section 4.4(e) above.

4.5 Long-Term Performance Awards. The Committee may grant Long-Term Performance
Awards under the Plan in the form of Performance Units, Restricted Units or
Restricted Stock to any Employee who the Committee may from time to time select,
in the amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:

(a) Performance Cycles. Long-Term Performance Awards will be awarded in
connection with a Performance Cycle, as determined by the Committee in its
discretion, provided, however, that a Performance Cycle may be no shorter than
twelve (12) months and no longer than five (5) years.

(b) Eligible Participants. Within ninety (90) days after the commencement of a
Performance Cycle, the Committee will determine the Employees who will be
eligible to receive a Long-Term Performance Award for the Performance Cycle,
provided that the Committee may determine the eligibility of any Employee other
than a Key Employee after the expiration of this ninety (90) day period.

 

- 11 -



--------------------------------------------------------------------------------

(c) Performance Measures; Targets; Award Criteria.

(i) Within ninety (90) days after the commencement of the service period to
which a Performance Cycle relates, the Committee will fix and establish in
writing (A) the Performance Measures that will apply to that Performance Cycle;
(B) with respect to Performance Units, the Target Amount payable to each
Participant; (C) with respect to Restricted Units and Restricted Stock, the
Target Vesting Percentage for each Participant; and (D) subject to subsection
(d) below, the criteria for computing the amount that will be paid or will vest
with respect to each level of attained performance. The Committee will also set
forth the minimum level of performance, based on objective factors, that must be
attained during the Performance Cycle before any Long-Term Performance Award
will be paid or vest, and the percentage of Performance Units that will become
payable and the percentage of performance-based Restricted Units or Shares of
Restricted Stock that will vest upon attainment of various levels of performance
that equal or exceed the minimum required level.

(ii) The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

(iii) The Committee, in its discretion, may, on a case-by-case basis, reduce,
but not increase, the amount of Long-Term Performance Awards payable to any Key
Employee with respect to any given Performance Cycle, provided, however, that no
reduction will result in an increase in the dollar amount or number of Shares
payable under any Long-Term Performance Award of another Key Employee.

(iv) With respect to Employees who are not Key Employees, the Committee may
establish, in its discretion, performance criteria other than the Performance
Measures that will be applicable for the Performance Cycle.

(d) Payment, Certification. No Long-Term Performance Award will vest with
respect to any Employee until the Committee certifies in writing the level of
performance attained for the Performance Cycle in relation to the applicable
Performance Measures. Long-Term Performance Awards awarded to Participants who
are not Key Employees will be based on the Performance Measures, or other
applicable performance criteria, and payment formulas that the Committee, in its
discretion, may establish for these purposes. These Performance Measures, or
other performance criteria, and formulas may be the same as or different than
the Performance Measures and formulas that apply to Key Employees.

In applying Performance Measures, the Committee may, in its discretion, exclude
unusual or infrequently occurring items (including any event listed in
Section 5.3 and the cumulative effect of changes in the law, regulations or
accounting rules, and may determine no later than ninety (90) days after the
commencement of any applicable Performance Cycle to exclude other items, each
determined in accordance with GAAP (to the extent applicable) and as identified
in the financial statements, notes to the financial statements or discussion and
analysis of management.

(e) Form of Payment. Long-Term Performance Awards in the form of Performance
Units may be paid in cash or full Shares, in the discretion of the Committee,
and as set forth in the applicable Award Certificate. Performance-based
Restricted Units and Restricted Stock will be paid in full Shares. Payment with
respect to any fractional Share will be in cash in an amount based on the Fair
Market Value of the Share as of the date the Performance Unit becomes payable.
All Long-Term Performance Awards shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Long-Term Performance Awards are
no longer subject to a substantial risk of forfeiture (within the meaning of
Code Section 409A), except to the extent that a Participant has elected to defer
payment under the terms of a duly authorized deferred compensation arrangement,
in which case the terms of such arrangement shall govern, or as otherwise
provided in Section 4.5(g) below.

(f) Section 162(m) of the Code. It is the intent of the Company that Long-Term
Performance Awards made to Key Employees be “performance-based compensation” for
purposes of Section 162(m) of the Code, that this

 

- 12 -



--------------------------------------------------------------------------------

Section 4.5 be interpreted in a manner that satisfies the applicable
requirements of Section 162(m)(4)(C) of the Code and related regulations with
respect to Long-Term Performance awards made to Key Employees, and that the Plan
be operated so that the Company may take a full tax deduction for Long-Term
Performance Awards. If any provision of this Plan or any Long-Term Performance
Award would otherwise frustrate or conflict with this intent, the provision will
be interpreted and deemed amended so as to avoid this conflict.

(g) Special Vesting Provisions. Unless the applicable Award Certificate provides
otherwise, upon the death, Disability, Normal Retirement or a Change in Control
Termination of a Participant who has an outstanding Long-Term Performance Award,
the unvested Long-Term Performance Award will fully vest when the Committee
certifies the performance criteria for the applicable Performance Period have
been satisfied. Unless the applicable Award Certificate provides otherwise, upon
the Termination of Employment of a Participant for any reason other than the
Participant’s death, Disability, Normal Retirement or a Change in Control
Termination, the unvested Long-Term Performance Award will be forfeited unless
the Participant has attained age 55 and the sum of the Participant’s age and
years of service with the Company or a Subsidiary is 60 or higher, in which case
a pro rata portion of the Participant’s Long-Term Performance Awards will vest
on the date the Committee certifies the performance criteria for the applicable
Performance Period have been satisfied so that the total number of vested
Long-Term Performance Awards held by the Participant on such date shall equal
the total number of Long-Term Performance Awards in which such Participant would
have vested had such Participant remained in active employment with the Company
or any Subsidiary until the date the Committee certifies the performance
criteria for the applicable Performance Period have been satisfied and after
adjustment for the attained level of performance multiplied by a fraction, the
numerator of which is the period of time (in whole months) that have elapsed
since the date of grant, and the denominator of which is the number of total
months set forth in the applicable Award Certificate for such Performance
Period.

4.6 Other Stock-Based Awards. The Committee may, from time to time, grant Awards
(other than Stock Options, Stock Appreciation Rights, Annual Performance Bonuses
or Long-Term Performance Awards) to any Employee who the Committee may from time
to time select, which Awards consist of, or are denominated in, payable in,
valued in whole or in part by reference to, or otherwise related to, Shares.
These Awards may include, among other forms, Restricted Stock, Restricted Units,
or Deferred Stock Units. The Committee will determine, in its discretion, the
terms and conditions that will apply to Awards granted pursuant to this
Section 4.6, which terms and conditions will be set forth in the applicable
Award Certificate.

(a) Vesting. Restrictions on Other Stock-Based Awards granted under this
Section 4.6 will lapse at such times and in such manner as determined by the
Committee and set forth in the applicable Award Certificate. Unless the
applicable Award Certificate provides otherwise, if the restrictions on Other
Stock-Based Awards have not lapsed or been satisfied as of the Participant’s
Termination of Employment, the Shares will be forfeited by the Participant if
the termination is for any reason other than the Normal Retirement, death or
Disability of the Participant or a Change in Control Termination, except that
the Award will vest pro rata with respect to the portion of the vesting term set
forth in the applicable Award Certificate that the Participant has completed if
the Participant has attained age 55 and the sum of the Participant’s age and
years of service with the Company is 60 or higher. All restrictions on Other
Stock-Based Awards granted pursuant to this Section 4.6 will lapse upon the
Normal Retirement, death or Disability of the Participant or a Change in Control
Termination.

(b) Grant of Restricted Stock. The Committee may grant Restricted Stock to any
Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. The Participant will have all rights of
a stockholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions, except that the Shares may be subject
to a vesting schedule and will be forfeited if the Participant attempts to sell,
transfer, assign, pledge or otherwise encumber or dispose of the Shares before
the restrictions are satisfied or lapse.

(c) Grant of Restricted Units. The Committee may grant Restricted Units to any
Employee, which Units will be paid in cash or whole Shares or a combination of
cash and Shares, in the discretion of the Committee, when the restrictions on
the Units lapse and any other conditions set forth in the Award Certificate have
been satisfied. For each Restricted Unit that vests, one Share will be paid or
an amount in cash equal to the Fair Market Value of a Share as of the date on
which the Restricted Unit vests.

(d) Grant of Deferred Stock Units. The Committee may grant Deferred Stock Units
to any Employee, which Units will be paid in whole Shares upon the Employee’s
Termination of Employment if the restrictions on the Units have lapsed. One
Share will be paid for each Deferred Stock Unit that becomes payable.

 

- 13 -



--------------------------------------------------------------------------------

(e) Dividends and Dividend Equivalents. At the discretion of the Committee and
as set forth in the applicable Award Certificate, dividends issued on Shares may
be paid immediately or withheld and deferred in the Participant’s account. In
the event of a payment of dividends on Common Stock, the Committee may credit
Restricted Units with Dividend Equivalents in accordance with terms and
conditions established in the discretion of the Committee. Dividend Equivalents
will be subject to such vesting terms as is determined by the Committee and may
be distributed immediately or withheld and deferred in the Participant’s account
as determined by the Committee and set forth in the applicable Award
Certificate. Deferred Stock Units may, in the discretion of the Committee and as
set forth in the Award Certificate, be credited with Dividend Equivalents or
additional Deferred Stock Units. The number of any Deferred Stock Units credited
to a Participant’s account upon the payment of a dividend will be equal to the
quotient produced by dividing the cash value of the dividend by the Fair Market
Value of one Share as of the date the dividend is paid. The Committee will
determine any terms and conditions on deferral of a dividend or Dividend
Equivalent, including the rate of interest to be credited on deferral and
whether interest will be compounded.

4.7 Director Awards.

(a) Notwithstanding anything herein to the contrary, the Nominating Committee
shall have the exclusive authority to issue awards to Directors (Director
Awards), which may consist of, but not be limited to, Stock Options, Stock
Appreciation Rights, or Other Stock-Based Awards. Each Director Award shall be
governed by an Award Certificate approved by the Nominating Committee.

(b) The Nominating Committee shall have the exclusive authority to administer
Director Awards, and shall have the authority set forth in Section 3.2 and the
indemnification set forth in Section 7.7, solely as such provisions apply to the
Director Awards. All determinations made by the Nominating Committee hereunder
shall be final, binding and conclusive.

4.8 Substitute Awards. The Committee may make Awards under the Plan to Acquired
Grantees through the assumption of, or in substitution for, outstanding
stock-based awards previously granted to such Acquired Grantees. Such assumed or
substituted Awards will be subject to the terms and conditions of the original
awards made by the Acquired Company, with such adjustments therein as the
Committee considers appropriate to give effect to the relevant provisions of any
agreement for the acquisition of the Acquired Company. Any grant of Incentive
Stock Options pursuant to this Section 4.8 will be made in accordance with
Section 424 of the Code and any final regulations published thereunder.

4.9 Limit on Individual Grants. Subject to Sections 5.1 and 5.3, no Employee may
be granted more than six (6) million Shares over any calendar year pursuant to
Awards of Stock Options, Stock Appreciation Rights and performance-based
Restricted Stock and Restricted Units, except that an incentive Award of no more
than ten (10) million Shares may be made pursuant to Stock Options, Stock
Appreciation Rights and performance-based Restricted Stock and Restricted Units
to any person who has been hired within the calendar year as a Key Employee. The
maximum amount that may be paid in cash or Shares pursuant to Annual Performance
Bonuses or Long-Term Performance Awards paid in Performance Units to any one
Employee is $15 million (U.S.) for any Performance Cycle of twelve (12) months.
For any longer Performance Cycle, this maximum will be adjusted proportionally.

4.10 Termination for Cause. Notwithstanding anything to the contrary herein and
unless the applicable Award Certificate provides otherwise, if a Participant
incurs a Termination of Directorship or Termination of Employment for Cause,
then all Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long-Term Performance Awards, Restricted Units, Restricted Stock and Other
Stock-Based Awards will immediately be cancelled. The exercise of any Stock
Option or Stock Appreciation Right or the payment of any Award may be delayed,
in the Committee’s discretion, in the event that a potential termination for
Cause is pending. Unless the applicable Award Certificate provides otherwise, if
a Participant incurs a Termination of Directorship or Termination of Employment
for Cause, then the Participant will be required to deliver to the Company
(i) Shares (or, in the discretion of the Committee, cash) equal in value to the
amount of any profit the Participant realized upon the exercise of an Option or
Stock Appreciate Right during the twelve (12) month period occurring immediately
prior to the Participant’s Termination of Directorship or Termination of
Employment for Cause; and (ii) the number of Shares (or, in the discretion of
the Committee, the cash value of Shares) the Participant received for Other
Stock Based Awards (including Restricted Stock, Restricted Units and Deferred
Stock Units) that vested

 

- 14 -



--------------------------------------------------------------------------------

during the period specified in (i) above. Unless the applicable award
certificate provides otherwise, if, after a Participant’s Termination of
Directorship or Termination of Employment, the Committee determines in its sole
discretion that while the Participant was a Company or Subsidiary employee or a
Director, such Participant engaged in activity that would have been grounds for
a Termination of Directorship or Termination of Employment for Cause, then the
Company will immediately cancel all Stock Options, Stock Appreciation Rights,
Annual Performance Bonuses, Long-Term Performance Awards, Restricted Units,
Restricted Stock and Other Stock-Based Awards and the Participant will be
required to deliver to the Company (A) Shares (or, in the discretion of the
Committee, cash) equal in value to the amount of any profit the Participant
realized upon the exercise of an Option or Stock Appreciate Right during the
period that begins twelve (12) months immediately prior to the Participant’s
Termination of Directorship or Termination of Employment and ends on the date of
the Committee’s determination that the Participant’s conduct would have
constituted grounds for a Termination of Directorship or Termination of
Employment for Cause; and (B) the number of Shares (or, in the discretion of the
Committee, the cash value of said shares) the Participant received for Other
Stock Based Awards (including Restricted Stock, Restricted Units and Deferred
Stock Units) that vested during the period specified in (A) above.

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

5.1 Shares Available. The Shares issuable under the Plan will be authorized but
unissued Shares, and, to the extent permissible under applicable law, Shares
acquired by the Company, any Subsidiary or any other person or entity designated
by the Company. The total number of Shares with respect to which Awards may be
issued under the Plan may equal, but may not exceed 35 million, subject to
adjustment in accordance with Section 5.3; provided that when Shares are issued
pursuant to a grant of Restricted Stock, Restricted Units, Deferred Stock Units,
Performance Units or as payment of an Annual Performance Bonus or Other
Stock-Based Award, the total number of Shares remaining available for grant will
be decreased by a margin of at least 1.8 per Share issued. No more than
10 million Shares of the total Shares issuable under the Plan may be available
for grant in the form of Incentive Stock Options.

5.2 Counting Rules. The following Shares related to Awards under this Plan may
again be available for issuance under the Plan, in addition to the Shares
described in Section 5.1:

(a) Shares related to Awards paid in cash;

(b) Shares related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without issuance of Shares;

(c) Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company; and

(d) Any Shares of Restricted Stock that are returned to the Company upon a
Participant’s Termination of Employment or, if applicable, a Director’s
Termination of Directorship.

5.3 Adjustments. In the event of a change in the outstanding Shares by reason of
a stock split, reverse stock split, dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any adjustment
made by the Committee under this Section 5.3 will be conclusive and binding for
all purposes under the Plan.

5.4 Change in Control.

(a) Acceleration. Unless the applicable Award Certificate provides otherwise,
(i) all outstanding Stock Options and Stock Appreciation Rights will become
exercisable as of the effective date of a Participant’s Change in Control
Termination if the Awards are not otherwise vested, and all conditions will be
waived with respect to outstanding Restricted Stock and Restricted Units (other
than Long-Term Performance Awards) and Deferred Stock Units and (ii) each
Participant who has been granted a Long-Term Performance Award that is
outstanding as of the date of such Participant’s Change in Control Termination
will be deemed to have achieved a level of performance, as of the Change in
Control Termination, that would cause all (100%) of the Participant’s Target

 

- 15 -



--------------------------------------------------------------------------------

Amounts to become payable and all restrictions on the Participant’s
performance-based Restricted Units and Shares of Restricted Stock to lapse.
Unless the Committee determines otherwise in its discretion (either when an
Award is granted or any time thereafter), in the event that Awards outstanding
as of the date of a Change in Control that are payable in shares of Company
Common Stock will not be substituted with comparable awards payable or
redeemable in shares of publicly-traded stock after the Change in Control, each
such outstanding Award (A) will become fully vested (at target, where
applicable) immediately prior to the Change in Control and (B) each such Award
that is a Stock Option will be settled in cash, without the Participant’s
consent, for an amount equal to the amount that could have been attained upon
the exercise of such Award immediately prior to the Change in Control had such
Award been exercisable or payable at such time.

(b) Permissive Actions. In addition to the actions described in
Section 5.4(a)(A) and (B), in the event of a Change in Control, the Committee
may take any one or more of the following actions with respect to any or all
outstanding Awards, without the consent of Participants: (i) the Committee may
determine that outstanding Stock Options and Stock Appreciation Rights shall be
fully vested and exercisable and restrictions on Restricted Stock, Restricted
Units, Deferred Stock Units and Other Stock-Based Awards shall lapse as of the
date of the Change in Control or such other time (prior to a Participant’s
Change in Control Termination) as the Committee determines; (ii) the Committee
may require that a Participant surrender his or her outstanding Stock Options
and Stock Appreciation Rights in exchange for one or more payments by the
Company, in cash or Common Stock, as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the Shares subject to
the Participant’s unexercised Stock Options and Stock Appreciation Rights
exceeds the Exercise Price, if any, and on such terms as the Committee
determines; (iii) after giving Participants an opportunity to exercise any
outstanding Stock Options and Stock Appreciation Rights, the Committee may
terminate any or all unexercised Stock Options and Stock Appreciation Rights at
such time as the Committee deems appropriate; (iv) the Committee may determine
that Annual Performance Bonuses and/or Long-Term Performance Awards will be paid
out at their target level, in cash or Common Stock as determined by the
Committee; or (v) the Committee may determine that Awards that remain
outstanding after the Change in Control shall be converted to similar grants of,
or assumed by, the surviving corporation (or a parent or subsidiary of the
surviving corporation or successor). Such acceleration, surrender, termination,
settlement, payment or conversion shall take place as of the date of the Change
in Control or such other date as the Committee determines. The Committee may
specify how an Award will be treated in the event of a Change in Control either
when the Award is granted or at any time thereafter.

5.5 Fractional Shares. No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e) and unless otherwise provided by
the Committee, if a Participant acquires the right to receive a fractional Share
under the Plan, the Participant will receive, in lieu of the fractional Share, a
full Share as of the date of settlement.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment. The Plan may be amended at any time and from time to time by the
Board or authorized Board committee without the approval of stockholders of the
Company, except that no material revision to the terms of the Plan will be
effective until the amendment is approved by the stockholders of the Company. A
revision is “material” for this purpose if, among other changes, it materially
increases the number of Shares that may be issued under the Plan (other than an
increase pursuant to Section 5.3 of the Plan), expands the types of Awards
available under the Plan, materially expands the class of persons eligible to
receive Awards under the Plan, materially extends the term of the Plan,
materially decreases the Exercise Price at which Stock Options or Stock
Appreciation Rights may be granted, reduces the Exercise Price of outstanding
Stock Options or Stock Appreciation Rights, or results in the replacement of
outstanding Stock Options and Stock Appreciation Rights with new Awards that
have an Exercise Price that is lower than the Exercise Price of the replaced
Stock Options and Stock Appreciation Rights. No amendment of the Plan or any
outstanding Award Certificate made without the Participant’s written consent may
adversely affect any right of a Participant with respect to an outstanding
Award.

6.2 Termination. The Plan will terminate upon the earlier of the following dates
or events to occur:

(a) the adoption of a resolution of the Board terminating the Plan; or

(b) the day before the tenth (10th) anniversary of the adoption of the Plan by
the Company’s shareholder as described in Section 1.2.

 

- 16 -



--------------------------------------------------------------------------------

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.

ARTICLE VII

GENERAL PROVISIONS

7.1 Nontransferability of Awards. No Award under the Plan will be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights therein, except
as provided below.

(a) Any Award may be transferred by will or by the laws of descent or
distribution.

(b) Unless the applicable Award Certificate provides otherwise, all or any part
of a Nonqualified Stock Option or Shares of Restricted Stock may be transferred
to a family member. For purposes of this subsection (b), “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law of the
Participant, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.

Any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Certificate. The Participant or
the Participant’s estate will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority. The Company may, in its
sole discretion, disallow all or a part of any transfer of an Award pursuant to
this Subsection 7.1(b) unless and until the Participant makes arrangements
satisfactory to the Company for the payment of any withholding tax. The
Participant must immediately notify the Company, in the form and manner required
by the applicable Award Certificate or as otherwise required by the Company, of
any proposed transfer of an Award pursuant to this Subsection 7.1(b). No
transfer will be effective until the Company consents to the transfer.

(c) Unless the applicable Award Certificate provides otherwise, any Nonqualified
Stock Option transferred by a Participant pursuant to subsection (b) may be
exercised by the transferee only to the extent that the Award would have been
exercisable by the Participant had no transfer occurred. The transfer of Shares
upon exercise of the Award will be conditioned on the payment of any withholding
tax.

(d) Restricted Stock may be freely transferred after the restrictions lapse or
are satisfied and the Shares are delivered, provided, however, that Restricted
Stock awarded to an affiliate of the Company may be transferred only pursuant to
Rule 144 under the Securities Act, or pursuant to an effective registration for
resale under the Securities Act. For purposes of this subsection (d),
“affiliate” will have the meaning assigned to that term under Rule 144.

(e) In no event may a Participant transfer an Incentive Stock Option other than
by will or the laws of descent and distribution.

7.2 Withholding of Taxes. The Committee, in its discretion, may require the
satisfaction of a Participant’s tax withholding obligations by any of the
following methods or any method as it determines to be in accordance with the
laws of the jurisdiction in which the Participant resides, has domicile or
performs services.

(a) Stock Options and Stock Appreciation Rights. As a condition to the delivery
of Shares pursuant to the exercise of a Stock Option or Stock Appreciation
Right, the Committee may require that the Participant, at the time of exercise,
pay to the Company by cash, certified check, bank draft, wire transfer or postal
or express money order an amount sufficient to satisfy any applicable tax
withholding obligations. The Committee may also, in its discretion, accept
payment of tax withholding obligations through any of the Exercise Price payment
methods described in Section 4.3(d).

 

- 17 -



--------------------------------------------------------------------------------

(b) Other Awards Payable in Shares. The Participant shall satisfy the
Participant’s tax withholding obligations arising in connection with the release
of restrictions on Restricted Units, Restricted Stock and Other Stock-Based
Awards by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery.

(c) Cash Awards. The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

7.3 Special Forfeiture Provision. The Committee may, in its discretion, provide
in an Award Certificate that the Participant may not, within two (2) years after
the Participant’s Termination of Employment, enter into any employment or
consultation arrangement (including service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in any
business in which the Company or any Subsidiary is engaged without prior written
approval of the Committee if, in the sole judgment of the Committee, the
business is competitive with the Company or any Subsidiary or business unit or
such employment or consultation arrangement would present a risk that the
Participant would likely disclose Company proprietary information (as determined
in the sole discretion of the Committee). If the Committee makes a determination
that this prohibition has been violated, unless the Award Certificate otherwise
provides, the Participant (i) will forfeit all rights under any outstanding
Stock Option or Stock Appreciation Right that was granted subject to the Award
Certificate and will return to the Company the amount of any profit realized
upon an exercise of all Awards during the period, as the Committee determines
and sets forth in the Award Certificate, beginning no earlier than twelve
(12) months prior to the Participant’s Termination of Employment, and (ii) will
forfeit and return to the Company any Annual Performance Bonuses, Performance
Units, Shares of Restricted Stock, Restricted Units (including any credited
Dividend Equivalents), Deferred Stock Units, and Other Stock-Based Awards that
are outstanding on the date of the Participant’s Termination of Employment,
subject to the Award Certificate, and have not vested or that became vested and
remain subject to this Section 7.3 during a period, as the Committee determines
and sets forth in the Award Certificate, beginning no earlier than twelve
(12) months prior to the Participant’s Termination of Employment.

7.4 No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan.

7.5 No Obligation to Exercise Awards. The grant of a Stock Option or Stock
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.

7.6 No Rights as Stockholders. A Participant who is granted an Award under the
Plan will have no rights as a stockholder of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant’s name and (other than in the case of Restricted
Stock) delivered to the Participant. The right of any Participant to receive an
Award by virtue of participation in the Plan will be no greater than the right
of any unsecured general creditor of the Company.

7.7 Indemnification of Committee. The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or an authorized delegate of the Committee including,
for purposes of Director Awards, the Nominating Commmittee.

7.8 No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

7.9 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a

 

- 18 -



--------------------------------------------------------------------------------

Subsidiary, except as the Committee otherwise provides. The adoption of the Plan
will have no effect on Awards made or to be made under any other benefit plan
covering an employee of the Company or a Subsidiary or any predecessor or
successor of the Company or a Subsidiary.

7.10 Securities Law Compliance. Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.

7.11 Coordination with Other Plans. If this Plan provides a level of benefits
with respect to Awards that differs from the level of benefits provided under
the Covidien Severance Plan for U.S. Officers and Executives, the Covidien
Change in Control Severance Plan for Certain U.S. Officers and Executives or the
Covidien Severance Plan for U.S. Employees, then the terms of the plan that
provides for the more favorable benefit to the Participant shall govern.

7.12 Section 409A Compliance. Notwithstanding any other provision of this Plan
or an applicable Award Certificate to the contrary, the provisions of this
Section 7.12 shall apply to all Awards that were issued or became vested on or
after January 1, 2005 and that are subject to Code Section 409A, but only with
respect to the portion of such Award that is subject to Code Section 409A.

(a) General. To the extent the Committee (or Nominating Committee with respect
to Director Awards) determines that any Award granted under the Plan is subject
to Code Section 409A, the Award Certificate evidencing such Award will
incorporate the terms and conditions required by Code Section 409A. To the
extent applicable, the Plan and the Award Certificate will be interpreted in
accordance with Code Section 409A and the applicable regulations and rulings
thereunder. Notwithstanding any other provision of the Plan to the contrary, in
the event that the Committee (or Nominating Committee with respect to Director
Awards) determines that any Award may be subject to Code Section 409A, the
Committee may adopt such amendments to the Plan and/or the applicable Award
Certificate or adopt policies and procedures or take any other action or
actions, including an action or amendment with retroactive effect, that the
Committee (or Nominating Committee with respect to Director Awards) determines
is necessary or appropriate to (i) exempt the Award from the application of Code
Section 409A or (ii) comply with the requirements of Code Section 409A.

(b) Modifications to Defined Terms. The following modifications to Plan
provisions (and, if necessary, applicable Award Certificate provisions) shall
apply.

(i) Any payment of deferred compensation that is to be made under an Award other
than an Annual Performance Bonus upon the occurrence of a Change in Control or
any change in the timing and/or form of such payment as a direct result of a
Change in Control (including payments made upon a specified date or event
occurring after a Change in Control) shall not be made, or such change in timing
and/or form shall not occur, unless such Change in Control is also a “change in
ownership or effective control” of the Company within the meaning of Code
Section 409A(a)(2)(A)(v) and applicable regulations and rulings thereunder and
such payment, or such change in timing and/or form, occurs no later than two
(2) years after the date of such change in ownership or effective control of the
Company. Notwithstanding the foregoing, if the Committee takes an action
pursuant to Section 5.4(b) to accelerate the payment of deferred compensation
upon a Change in Control, then any accelerated payment shall occur on a date
specified in the applicable Award Certificate, which date shall be no later than
ninety (90) days after a “change in ownership or effective control” of the
Company. The payment of an Annual Performance Bonus that is to be accelerated
pursuant to Subsection 4.4(g) shall occur within thirty (30) days after a
“change in ownership or effective control” of the Company within the meaning of
Code Section 409A(a)(2)(A)(v).

(ii) The definition of “Change in Control Termination” in subsection (b) of that
definition shall be deleted in its entirety and replaced with the following:

“(b) termination of the Participant’s employment by the Participant after one of
the following events:

 

  (i)

the Company (1) assigns or causes to be assigned to the Participant duties
inconsistent in any material respect with his or her position as in effect
immediately prior to the Change in

 

- 19 -



--------------------------------------------------------------------------------

 

Control; (2) makes or causes to be made any material adverse change in the
Participant’s position (including titles and reporting relationships and level),
authority, duties or responsibilities, or the budget over which the Participant
retains authority; or (3) takes or causes to be taken any other action which
results in a material diminution in such position, authority, duties or
responsibilities or the budget over which the Participant retains authority; or

 

  (ii) the Company, without the Participant’s consent, (1) requires the
Participant to relocate to a principal place of employment more than fifty
(50) miles from his or her existing place of employment; or (2) materially
reduces the Participant’s base salary, annual bonus, or retirement, welfare,
stock incentive, perquisite (if any) and other benefits taken as a whole;

provided that an event described in (i) or (ii) above shall permit a
Participant’s termination of employment to be deemed a Change in Control
Termination only if (x) the Participant provides written notice to the Company
specifying in reasonable detail the event upon which the Participant is basing
his termination within ninety (90) days after the occurrence of such event,
(y) the Company fails to cure such event within thirty (30) days after its
receipt of such notice, and (z) the Participant terminates his employment within
sixty (60) days after the expiration of such cure period.”

(iii) The definition of ““Disabled” or “Disability”” shall be deleted in its
entirety and replaced with the following:

““Disabled” or “Disability” means that the Employee is receiving income
replacement benefits for a period of not less than three (3) months under a
Company or Subsidiary accident and health plan covering the Employee by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.”

(iv) A Termination of Directorship or Termination of Employment shall only occur
where such Termination of Directorship or Termination of Employment is a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and the applicable regulations and rulings thereunder. For purposes of
determining whether a Termination of Directorship has occurred under this
Subsection 7.12(b)(iii), services provided in the capacity of an employee or
otherwise shall be excluded.

(c) Modifications to or Adjustments of Awards. Any modifications to an Award
pursuant to Subsection 3.2(g) or adjustments of an Award pursuant to Subsections
4.8 or 5.3 shall comply with the requirements of Section 409A.

(d) Specified Employees. Payments to any Participant who is a “specified
employee” of deferred compensation that is subject to Code Section 409A(a)(2)
and that becomes payable upon, or that is accelerated upon, such Participant’s
Termination of Employment (as modified by Subsection 7.12(b)(iii)), shall not be
made on or before the date which is six (6) months following such Participant’s
Termination of Employment (or, if earlier, such Participant’s death). A
specified employee for this purpose shall be determined by the Committee or its
delegate in accordance with the provisions of Code Section 409A and the
regulations and rulings thereunder.

7.13 Section 457A Compliance. To the extent the Committee (or Nominating
Committee with respect to Director Awards) determines that any Award granted
under the Plan is subject to Code Section 457A, the Award Certificate evidencing
such Award will incorporate the terms and conditions required by Code
Section 457A. To the extent applicable, the Plan and the Award Certificate will
be interpreted in accordance with Code Section 457A and applicable guidance
issued thereunder. Notwithstanding any other provision of the Plan to the
contrary, in the event that the Committee (or Nominating Committee with respect
to Director Awards) determines that any Award may be subject to Code
Section 457A, the Committee may adopt such amendments to the Plan and/or the
applicable Award Certificate or adopt policies and procedures or take any other
action or actions, including an action or amendment with retroactive effect,
that the Committee (or Nominating Committee with respect to Director Awards)
determines is necessary or appropriate to (i) exempt the Award from the
application of Code Section 457A or (ii) comply with the requirements of Code
Section 457A.

 

- 20 -



--------------------------------------------------------------------------------

7.14 Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of Bermuda and
construed accordingly. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.

 

- 21 -